DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 14 December 2021.  These drawings are acceptable.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
The claims are objected to because of the following informalities:
The examiner suggests replacing use of “its” with --the-- when reintroducing a limitation for clarity and consistency throughout the claims 
Line 5 of claim 14 recites “an actuated position” of the pawl and lines 15 and 21 recite “its actuated position,” the examiner suggests amending claim 14 to recite --a release position-- in line 5 and  --the release position-- in lines 15 and 21 in order to clearly and consistently distinguish the pawl’s actuated position from the actuation linkage’s actuated position 
Line 5 of claim 16 recites “an actuated position” of the pawl and lines 15 and 21 recite “its actuated position,” the examiner suggests amending claim 16 to recite --a release position-- in 
In line 39 of claim 16, “position position.” should be --position.--
In line 7 of claim 17, “actuated position” should likely be --second actuated position--
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 14 and 16 recite “shift the pawl from a rest position whereat the pawl is located in a ratchet holding position.” Claims 14 and 16 later provide, in line 15, movement of the first release mechanism to “…move the pawl from its rest position to its actuated position” and in lines 20-21, movement of the second release mechanism to “…move the pawl from its ratchet holding position to its actuated position.” It is unclear if Applicant intends the rest position and the ratchet holding position are the same location of the pawl or if each mechanism results in a different movement of the pawl because “the rest position” and “the ratchet holding position” are both used later in the claim (see lines 

Claim 15 is rejected for depending on an indefinite claim.

Claim 16 is indefinite for not clearly defining the metes and bounds of the protection sought, because claim 16 appears to contradict itself and the disclosure with respect to what position(s) the first and second release mechanisms causes movement of the actuation linkage to mechanically move the pawl and at what position(s) the actuation linkage can mechanically move the pawl.
First, claim 16 recites “movement of the first release mechanism from a first release mechanism rest position to a first release mechanism release position” (lines 12-13) and later recites “wherein the first release mechanism release position is a first release mechanism first release position” (lines 28-29). It is unclear if Applicant intends that the actuation linkage is caused to mechanically move the pawl when the first release mechanism moves to the first release mechanism first release position, because the disclosure describes the actuation linkage mechanically moving the pawl when the first release mechanism moves to the first release mechanism second release position (Spec. [0076]-[0077]). 
Second, claim 16 recites “movement of the actuation linkage from a non-actuated position into an actuated position to mechanically move the pawl” (lines 14-15 and 19-20) and “wherein the actuated position of the actuation linkage is one of a first actuated position or a second actuated position” (lines 26-27). However claim 16 later recites “movement of the actuation linkage from the non-actuated position into the first actuated position whereat the power-operated actuator is activated to shift the latch release mechanism” (lines 32-34) and “movement of the actuation linkage from its first actuated position into the second actuated position for causing the actuation linkage to mechanically move the pawl” (lines 36-38). It is second actuated position (Spec. [0076]-[0077], [0096]).
Third, claim 16 provides movement of the second release mechanism “to a second release mechanism release position causes movement of the actuation linkage from its non-actuated position to its actuated position” (lines 17-21) and recites “wherein the actuated position of the actuation linkage is one of a first actuated position or a second actuated position” (lines 26-27). It is unclear if Applicant intends that the second release mechanism is capable of moving the actuation linkage to the first actuated position, as well as the second actuated position, because the disclosure describes the second release mechanism as moving the actuation linkage only to the second actuated position, where it mechanically moves the pawl (Spec. [0096]).
In light of the disclosure, amended claim 16 will be interpreted for purposes of examination as:

wherein movement of the second release mechanism from a second release mechanism rest position to a second release mechanism release position causes movement of the actuation linkage from its non-actuated position to its second actuated position for causing the actuation linkage to mechanically move the pawl from its ratchet holding position into its actuated position.

	Claims 17-18 and 21-22 are rejected for depending on an indefinite claim.

Allowable Subject Matter
Claims 1-13 are allowed. 
Claims 14 and 16, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15, 17-18 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-18 and 21-22.
In regards to claim 1, the prior art fails to teach a closure latch assembly comprising first and second release mechanisms connected, respectively, to a first and second segment of an actuation linkage for causing the actuation linkage to move from a non-actuated position to a first and/or second actuated position. Baukholt (US 6523376) discloses a second release mechanism causes movement of the actuation linkage from its non-actuated position to its second actuated position, however Baukholt fails to disclose this movement of the actuation linkage from its non-actuated position to its second actuated position is for causing the actuation linkage to mechanically move the pawl from its ratchet holding position into its ratchet releasing position. The examiner can find no motivation to modify the outer lever taught by Baukholt to be configured for causing the actuation linkage to mechanically move 
Krishnan et al. (US Pub. 2016/0138306) teaches movement of a second release mechanism (32, Fig. 1) from a second release mechanism rest position to a second release mechanism release position cause movement of the actuation linkage for causing the actuation linkage to mechanically move the pawl from its ratchet holding position into its ratchet releasing position. However, Krishnan fails to disclose the movement of the second release mechanism causes movement of the actuation linkage from its non-actuated position to its second actuated position. The examiner can find no motivation to modify the actuation linkage taught by Krishnan to move from a non-actuated position to a second actuated position in response to movement of a second release mechanism from a second release mechanism rest position to a second release mechanism release position without destroying the intended operation of the latch assembly and/or without use of impermissible hindsight. 
Nagata et al. (US Pub. 2019/0024420) discloses movement of a second release mechanism from a second release mechanism rest position to a second release mechanism release position causes movement of the actuation linkage from its non-actuated position to its second actuated position for causing the actuation linkage to mechanically move the pawl form tis ratchet holding position into its ratchet releasing position. However, Nagata fails to teach movement of the first release mechanism to a first release mechanism second release position may cause movement of the actuation linkage from a first actuated position into a second actuated position. The examiner can find no motivation to modify the first release mechanism and actuation linkage taught by power-operated actuated is activated when the actuation linkage moves to a first actuated position and the actuation linkages moves from a first actuated position to a second actuated position in response to movement of the first release mechanism to a second release position without destroying the intended structure and operation of the device taught by Nagata and/or without the use of impermissible hindsight.

In regards to claims 2-13, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

In regards to claim 14 (see claim interpretation in the rejection under 35 U.S.C 112(b)), Baukholt fails to disclose the terminal block remains stationary in the rail slot in response to actuating the first release mechanism and moving the actuation linkage. The examiner can find no motivation to modify the terminal block taught by Baukholt to remain stationary in the rail slot in response to actuating the first release mechanism and moving the actuation linkage without destroying the intended structure of the device disclosed by Baukholt and/or without use of impermissible hindsight.

In regards to claim 15, the prior art fails to disclose each and every limitation of claim 14 from which the claim depends.

In regards to claim 16 (see claim interpretation in the rejection under 35 U.S.C 112(b)) Baukholt fails to disclose movement of the first release mechanism from its rest position to its first release position causes movement of the actuation linkage from the non-actuated position into the first actuated position whereat the power-operated actuator is activated to shift the latch release mechanism and movement of the second release mechanism from its rest position to its release position causes movement of the actuation linkage from its non-actuated position to the first actuated position for causing the actuation linkage to mechanically move the pawl. The examiner can find no motivation to modify the actuation linkage taught by Baukholt such that the actuation linkage is moveable to a first actuated position whereat the power-operated actuator is active and the actuation 

In regards to claims 17-18 and 21-22, the prior art fails to disclose each and every limitation of claim 16 from which the claims depend.

Response to Arguments
The amendment filed 14 December 2021 has been entered. Claims 1-18 and 21-22 remain pending in the application. Claims 14 and 16-17 are amended. Claims 19-20 are cancelled. Claims 21-22 are new. 

Applicant’s arguments with respect to the objections to the drawings, specification, and claim 19 have been fully considered and are persuasive. The objections to the drawings, specification, and claim 19 have been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 14-15, 17, and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. The rejection under 35 U.S.C. 102(a)(1) of claims 14-15, 17, and 19 has been withdrawn. 

Applicant's arguments with respect to the rejection of claim 14 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Claim 14 remains rejected under 112(b) (see above) because Applicant’s amendment to the claim did not resolve the ambiguity of claim 14. It remains unclear if “a rest position” and “a ratchet holding position,” both recited in claim 14, are intended to identify the same positions. 
a ratchet holding position whereat the pawl is engaged with the ratchet-- in lines 4-5 and likewise amend line 15 to recite the ratchet holding position, in order to clarify and distinguish the position(s) of the pawl with respect to the other elements throughout the claim.

Applicant's arguments with respect to the rejection of claim 16 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Claim 16 remains rejected under 112(b) (see above) because Applicant’s amendment did not resolve the conflict between the limitations of claim 14, now incorporated, and the limitations of original claim 16. As noted above in the rejection of claim 16 under 35 U.S.C. 112(b), the specification conflicts with the claimed movement(s) of the first and second release mechanisms and of the actuation linkage to mechanically move the pawl. 
Claim 16 presently recites “wherein the actuated position of the actuation linkage is one of a first actuated position or a second actuated position.” Applicant is reminded that alternate limitations must be supported by a specification that complies with the requirements under 35 U.S.C. 112(a) and the metes and bounds of each of the alternate limitations must be understood by a person of ordinary skill in the art when read in light of the specification to comply with 35 U.S.C. 112(b). Therefore, the “actuated position” recited in lines 15 and 19 is either a first actuated position or a second actuated position, but in view of the specification, and later limitations in claim 16, it appears Applicant may intend that the actuation linkage’s actuated position recited in lines 15 and 19 is only the second actuated position.
	The examiner suggests amending claim 16 to read as follows:
A closure latch assembly for a vehicle door, comprising: 
a latch mechanism having a ratchet and a latch release mechanism operatively connected to a pawl to shift the pawl from a holding position whereat the pawl is engaged with the ratchet to a release position whereat the pawl has moved to release the ratchet, 
an actuation linkage operatively connected to the pawl, a first segment of the actuation linkage operatively coupled to a first release mechanism, and a second segment of the actuation linkage operatively coupled to a second release mechanism,10028925-00604/711218US Response to Non-Final Rejectionwherein movement of the first release mechanism operates on the first segment and movement of the second release mechanism operates on the second segment, 

wherein movement of the second release mechanism from a second release mechanism rest position to a second release mechanism release position causes movement of the actuation linkage from a non-actuated position to a second actuated position for causing the actuation linkage to mechanically move the pawl from the ratchet holding position into the release position; 
a power-operated actuator operable to shift the latch release mechanism from a rest position whereat the pawl is located in the ratchet holding position to an actuated position whereat the latch release mechanism has moved the pawl to the release 

a first release mechanism rest position to a first release mechanism first release position causes movement of the actuation linkage from the non-actuated position into a first11028925-00604/711218US Response to Non-Final Rejectionactuated position whereat the power-operated actuator the rest position to the actuated position, wherein movement of the first release mechanism from the first release mechanism first release position to a first release mechanism second release position causes movement of the actuation linkage from the first actuated position into the second actuated position for causing the actuation linkage to mechanically move the pawl from the ratchet holding position into the release position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathofer et al., US Pub. 2004/0129040, discloses a handle that moves to an actuating position during normal operation and can be actuated further in an emergency operation, after a key has been released.
Schwab, DE 4436617 C1, discloses a vehicle door lock with two handles connected to two different segments of an actuation linkage via Bowden cables, such that pulling handles pivots the actuation linkage and the actuation linkage engages a slide to mechanically open the latch in an emergency, but does not engage the slide during normal powered operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./               Examiner, Art Unit 3675               
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675